DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8, 10-13, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breed (US 2008/0065291).
Regarding claim 1, Breed discloses a computer-implemented method (paragraph 488) for operating a vehicle, the method comprising: 
generating sound signals using one or more speakers (6, 8-10) disposed within the vehicle (figure 1, 9), wherein the sound signals are not audible (paragraphs 126, 136, 225); 
receiving reflected sound signals from a driver or a passenger of the vehicle by one or more microphones (6, 8-10, p. 189, p. 225) disposed within the vehicle; 
detecting a behavior-induced acoustic pattern based on the reflected sound signals received by the one or more microphones (p. 150); 
analyzing the behavior-induced acoustic pattern to determine a behavior of the driver or the passenger of the vehicle (p. 133, p. 203); and 
generating an alert according to the behavior of the driver or the passenger of the vehicle in view of a set of one or more rules (p. 203, 427).

Regarding claim 10, Breed discloses a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations (p. 488), the operations comprising: 
generating sound signals using one or more speakers (6, 8-10) disposed within the vehicle (figure 1, 9), wherein the sound signals are not audible (p. 126, 136, 225); 
receiving reflected sound signals from a driver or a passenger of the vehicle by one or more microphones (6, 8-10, p. 189, p. 225) disposed within the vehicle; 
detecting a behavior-induced acoustic pattern based on the reflected sound signals received by the one or more microphones (p. 150); 
analyzing the behavior-induced acoustic pattern to determine a behavior of the driver or the passenger of the vehicle (p. 133, p. 203); and 
generating an alert according to the behavior of the driver or the passenger of the vehicle in view of a set of one or more rules (p. 203, 427).

Regarding claim 19, Breed discloses a data processing system, comprising: 
a processor (p. 488); 
and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (p. 488), the operations including 
generating sound signals using one or more speakers (6, 8-10) disposed within the vehicle (figure 1, 9), wherein the sound signals are not audible (p. 126, 136, 225); 
receiving reflected sound signals from a driver or a passenger of the vehicle by one or more microphones (6, 8-10, p. 189, p. 225) disposed within the vehicle; 
detecting a behavior-induced acoustic pattern based on the reflected sound signals received by the one or more microphones (p. 150); 
analyzing the behavior-induced acoustic pattern to determine a behavior of the driver or the passenger of the vehicle (p. 133, p. 203); and 
generating an alert according to the behavior of the driver or the passenger of the vehicle in view of a set of one or more rules (p. 203, 427).

Regarding claims 2, 11, and 20, Breed discloses wherein the sound signals comprise ultrasound signals (p. 136).
Regarding claims 3 and 12, Breed discloses wherein the one or more microphones are disposed at an upper front left corner, an upper front right corner, between a driver seat and a front passenger seat, a back of the driver seat or the front passenger seat, or between two back passenger seats in the vehicle (figure 20).
Regarding claims 4 and 13, Breed discloses wherein analyzing the behavior-induced acoustic pattern to determine a behavior of the driver or the passenger of the vehicle comprises matching the behavior-induced acoustic pattern with a list of predetermined acoustic patterns representing a list of predetermined behaviors (p. 150, 484, 523).
Regarding claims 7 and 16, Breed discloses determining a risk level of the behavior of the driver or the passenger, and wherein the alert is further generated based on the risk level of the behavior of the driver or the passenger (p. 170, p. 427).
Regarding claims 8 and 17, Breed discloses wherein generating the alert according to the risk level of the driver or the passenger includes, when the behavior is from the driver, generating an alarm and activating an automatic driving mode to slow down to stop at a road side in response to the determined risk level being higher than a predetermined risk threshold (p. 170, 427). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed in view of Wetzker (US 2019/0190693).
Regarding claims 5, 6, 14, and 15, Breed discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose detecting a behavior-induced acoustic pattern based on the reflected sound signals including extracting a power spectrogram based on the reflected sound signals (claims 5, 14); analyzing the behavior-induced acoustic pattern to determine a behavior of the driver or the passenger of the vehicle comprising comparing the power spectrogram with a predetermined power spectrogram associated with a particular behavior (claims 6, 15). Wetzker teaches the use of extracting a power spectrogram based on a reflected sound signals (p. 143, claim 9); comparing the power spectrogram with a predetermined power spectrogram associated with a particular behavior (p. 145, claim 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steps of extracting a power spectrogram based on the reflected sound signals; comparing the power spectrogram with a predetermined power spectrogram associated with a particular behavior to the method of Breed as taught by Wetzker for the purpose of effectively determining a behavior-induced acoustic pattern based on the reflected sound signals and analyzing the behavior-induced acoustic pattern to determine a behavior of the driver or the passenger of the vehicle. 

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed in view of Tremblay (US 2019/0258253).
Regarding claims 9 and 18, Breed discloses all of the claimed subject matter as set forth above in the rejection of claim 1, and further discloses generating the alert according to the risk level of the driver or the passenger including the behavior being from the passenger and the vehicle being in an autonomous driving mode (p. 427), but does not disclose reducing a speed of the vehicle or switching to a comfort driving mode of the autonomous driving mode. Tremblay teaches the use of generating an alert according to a risk level of a driver or a  passenger including when the behavior is from the passenger and a vehicle is in an autonomous driving mode, reducing a speed of the vehicle or switching to a comfort driving mode of the autonomous driving mode (p. 110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steps of reducing a speed of the vehicle or switching to a comfort driving mode of the autonomous driving mode to the method of Breed as taught by Tremblay for the purpose of effectively generating an alert according to a risk level of a driver or a  passenger. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Torabi, Katz, and Jemander disclose occupant monitoring systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                   Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
September 26, 2022